UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-8047


RONNIE HARRIS,

                  Petitioner - Appellant,

          v.

MICHAEL MCCALL,

                  Respondent - Appellee,

          and

HENRY D. MCMASTER,

                  Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(3:09-cv-00948-HFF)


Submitted:   February 25, 2010                Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronnie Harris, Appellant Pro Se.    Donald John Zelenka, Deputy
Assistant Attorney General, Alphonso Simon, Jr., OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Ronnie           Harris    seeks       to    appeal    the     district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                       The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006).

A    certificate         of     appealability            will     not     issue     absent    “a

substantial showing of the denial of a constitutional right.”

28     U.S.C.    § 2253(c)(2)          (2006).            A     prisoner      satisfies      this

standard    by     demonstrating            that    reasonable          jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                  Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).          We    have    independently            reviewed       the   record   and

conclude        that    Harris        has    not        made    the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.            We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the     court       and     argument      would       not     aid   the   decisional

process.

                                                                                     DISMISSED



                                               3